Citation Nr: 1545762	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-35 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression with anxiety, to include as secondary to a service-connected back condition.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & his wife

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Airforce from December 1989 to November 1993 and in the Army from January 1994 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for an increased rating for radiculopathy of the left lower extremity, the Veteran was last afforded a VA examination in December 2012.  At that time, the Veteran did not complain of numbness.  However, at the Board hearing he complained of experiencing numbness in his left leg.  He also testified that his condition has worsened since the last examination.  Therefore, a remand is necessary to afford the Veteran a new VA examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Regarding the claim for service connection for depression with anxiety, VA examination and medical opinion are required.  Post-service treatment records show treatment for mental health problems.  The Veteran claims that an accident at boot camp, which injured his back, was the cause of his depression.  Alternatively, he has argued that his back problems have caused his depression.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381   (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his radiculopathy of the left lower extremity.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the lumbar spine disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

A full rationale must be provided for all stated medical opinions.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression with anxiety.  The claims folder and all pertinent records must be made available to the examiner for review.  Following the examination and review of the record, the examiner is requested to provide opinions on the following questions:

a.  The examiner should indicate all psychiatric disabilities currently shown, utilizing the DSM-IV.

b.  For any diagnosed acquired psychiatric disorder(s), the examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) such disability had its clinical onset during active duty service or is related to any in-service disease, injury or event.

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder(s) is proximately due to (caused by) the Veteran's service-connected low back disability?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder(s) has been aggravated by the Veteran's service-connected low back disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the acquired psychiatric disorder(s) (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

